RENDERED: APRIL 29, 2021
                                                            TO BE PUBLISHED


                Supreme Court of Kentucky
                               2020-SC-0273-DGE

A.G.                                                                    APPELLANT


                   ON REVIEW FROM COURT OF APPEALS
V.                          NO: 2018-CA-1218
                JEFFERSON CIRCUIT COURT NO. 16-AD-500594


CABINET FOR HEALTH AND FAMILY                                           APPELLEES
SERVICES, COMMONWEALTH OF
KENTUCKY,
K.M. AND S.A.A.


               OPINION OF THE COURT BY JUSTICE LAMBERT

                          REVERSING AND VACATING

       The matter before us is a termination of parental rights action. The

child’s father, A.G., appeals the family court’s order terminating his parental

rights to his now sixteen-year-old son, S.A.A. K.M., the biological mother,

consented to the termination of her parental rights on the morning of the trial,

did not testify at A.G.’s trial, and is part of the case only as a necessary party.

After careful review, we reverse the Court of Appeals and vacate the judgment

of the family court below.

                  I.     FACTUAL AND PROCEDURAL HISTORY

       Both A.G and K.M. were born in Somalia but met in Kenya in a refugee

camp. They married in 2001. Their first child, a daughter, was born in 2002

and the young family legally immigrated to the United States in 2004.
       Thereafter, the family added four other children and settled in the

Kansas City, Missouri area. A.G. speaks Maay Maay, a dialect of Somali, and

does not fluently speak, write, or read English. An interpreter was provided for

A.G. at court proceedings. But as the court observed at the termination trial,

neither the Cabinet for Health and Family Services (the Cabinet) nor the court

sent him documents in his native language.

       According to A.G., K.M. unilaterally decided to leave Kansas City and

relocate herself and all five children to Louisville, Kentucky in October of 2013.

Just a few months later, the family came to the attention of the court system in

Kentucky.1

   A. Dissolution of Marriage Proceeding

       On June 10, 2014, A.G. filed a petition for dissolution of marriage and

custody in Jefferson County, Kentucky and was granted a divorce from K.M.

and joint custody pursuant to a decree entered on December 15, 2014. The

decree noted that K.M. said that she fled the home because of domestic

violence, and that A.G. said that K.M. mistreated the children. But the court

did not make a factual finding on either allegation. Judge George awarded




   1   With Kentucky’s Family Court System Model, each family is assigned to one
family court judge, when possible, to provide for consistency and better outcomes.
Each of the cases discussed herein (except for S.A.A.’s juvenile criminal cases) were
filed in Jefferson County Family Court, Division 9. Given the span of years of court
involvement for this family, however, Judge George, who was the initial judge through
the early stages of the DNA proceedings, two individual domestic violence proceedings,
and granted the divorce, retired. Judge Calvert then followed Judge George in the
Division 9 seat.

                                          2
primary custody to K.M., with unsupervised visits to A.G., and set his child

support of $625.60 per month.

   B. Dependency, Neglect and Abuse Proceedings

     In August 2014, the Cabinet filed a neglect petition against K.M. and a

babysitter alleging both neglect and abuse of the children. Later, in December

of 2015, a second neglect/abuse petition was filed against K.M. alleging that

she failed to properly supervise her son, S.A.A. The petition alleged that she

permitted him to accumulate 38 unexcused absences from school, that the

child had been charged with arson, and that he was using drugs and running

away, sometimes with his six-year-old brother.

     The first neglect and abuse case against the mother was dismissed

without prejudice by Judge George on October 1, 2014, on the condition that

S.A.A. have no contact with the babysitter. No adjudication hearing was held

and no stipulation to either abuse or neglect appears in the record.

      The second neglect and abuse petition against the mother, trailer number

two, was resolved by stipulation on February 17, 2016. The mother stipulated

to dependency, but not to abuse or neglect. Allison Miller (Ms. Miller), the

ongoing social worker and sole witness for the Cabinet, testified that A.G. was

ordered to cooperate with an Interstate Compact for the Placement of Children

(ICPC) home study and to maintain contact with S.A.A.2 A.G. was a non-


      2 The ICPC outlines the steps necessary for placing a child outside of his or her
home state. See generally THE INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN
(Am Pub. Welfare Ass’n),
https://aphsa.org/AAICPC/text_icpc.aspx?WebsiteKey=1c52ac76-f593-4bbc-8980-
1820609f983a. (last accessed March 15, 2021). The ICPC has been codified in
                                           3
offending, out-of-state father and had not yet appeared in court on this action.

Because S.A.A. was a child in need of services, he was placed in a

therapeutic foster home where he received bi-weekly counseling. That

dependency case gave rise to the current termination case against the father.

S.A.A. was committed to the custody of the Cabinet on February 17, 2016, and

has remained out of the home since that date. While no written case plan was

entered into evidence, A.G. was told to: 1) maintain regular contact with S.A.A.,

and 2) cooperate with the completion of the ICPC home study. The record does

not reflect how long S.A.A.’s criminal charges were pending and if the existence

and duration of those charges influenced the initial decision of the court to

have the Cabinet maintain temporary custody of him until those charges were

resolved.

    C. Domestic Violence Proceedings

     K.M. filed two domestic violence petitions against A.G. On August 10,

2015, Judge George found for A.G. and dismissed the first petition. The

second petition was dismissed by Judge George without prejudice on November

9, 2015. Thus, no finding of domestic violence was ever made against A.G. in

those proceedings.




Kentucky as Kentucky Revised Statute (KRS) 615.030 (Effective Until Contingency Is
Met).

                                         4
       D. Termination of Parental Rights

       The Cabinet filed its petition for termination of parental rights against

both parents on December 21, 2016. Of relevance to this appeal, a pretrial

conference was held by the court on May 3, 2017. At that pretrial conference,

Judge Calvert first saw the long awaited ICPC home study from Wisconsin.3

The Cabinet attorney handed her the report in court and, by reading it, Judge

Calvert discovered that A.G. had no criminal or abuse history.4 Additionally,

the ICPC home study was set up incorrectly because it considered the

placement of all five children with A.G. rather than the one child at issue in the

termination, S.A.A. At that time, the Cabinet indicated it was considering

returning S.A.A. to the mother if she continued to improve but the judge noted

that she did not “see any reason for this child to not go with his father, no

reason whatsoever.” But the Cabinet attorney stated that S.A.A. would not

have any services set up for him in Wisconsin without the approved ICPC home

study. The GAL5 then suggested that another home study should be done only

for S.A.A. When the judge asked why it was done this way, the Cabinet

attorney said it was because all the children were in care. The Judge noted

that this was a situation that was set up for failure and was a total waste of

time




       3   A.G. had moved from Missouri to Wisconsin.
       4   The ICPC home study report does not appear in the record.
       5   Guardian ad litem.

                                            5
      The attorney for A.G., Mr. Helmers, asserted that his position from the

beginning was that everyone knew that A.G. was the father and that he did not

need an ICPC home study to have his children placed with him.

       Ultimately, the family court terminated A.G.’s parental rights. The Court

of Appeals affirmed the family court and we subsequently granted discretionary

review.

                              II. STANDARD OF REVIEW

     Broad discretion is afforded to family courts to determine whether

parental rights should be terminated, and our review is limited to a clearly

erroneous standard.6 And if the findings of fact are supported by substantial

evidence, we shall not disturb the family court findings of fact and conclusions

of law.7

                                        III. ANALYSIS

      KRS8 625.090 sets forth all the requirements which must be met before a

Kentucky court can involuntarily terminate a parent’s rights to his or her child.

And because of the heightened value of the right to parent a child,9 this proof

must be clear and convincing in nature. The statute requires critical findings:




      6    M.P.S. v. Cabinet for Hum. Res., 979 S.W.2d 114, 116 (Ky. App. 1998).
      7    Cabinet for Health and Fam. Servs. v. R.S., 570 S.W.3d 538, 546 (Ky. 2018).
      8    Kentucky Revised Statutes.
      9    Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982).

                                             6
1) that the subject child must have been found to have been abused or

neglected by a court of competent jurisdiction;10 and 2) the existence of at least

one of the eleven listed grounds of subsection two, commonly called

“aggravators”;11 and 3) the court must consider the best interest of the child

and existence of grounds for termination factors, including whether the child



      10 KRS 625.090(1)(a)1 (“The Circuit Court may involuntarily terminate all
parental rights of a parent of a named child, if the Circuit Court finds from the
pleadings and by clear and convincing evidence that: (a)1. The child has been
adjudged to be an abused or neglected child, as defined in KRS 600.020(1), by a
court of competent jurisdiction.”)

      11  KRS 625.090(2)(a)-(k) (“The child is found to be an abused or neglected
child, as defined in KRS 600.020(1), by the Circuit Court in this proceeding; (a)
That the parent has abandoned the child for a period of not less than ninety (90)
days; (b) That the parent has inflicted or allowed to be inflicted upon the child, by
other than accidental means, serious physical injury; (c) That the parent has
continuously or repeatedly inflicted or allowed to be inflicted upon the child, by
other than accidental means, physical injury or emotional harm; (d) That the
parent has been convicted of a felony that involved the infliction of serious
physical injury to any child; (e) That the parent, for a period of not less than six (6)
months, has continuously or repeatedly failed or refused to provide or has been
substantially incapable of providing essential parental care and protection for the
child and that there is no reasonable expectation of improvement in parental care
and protection, considering the age of the child; (f) That the parent has caused or
allowed the child to be sexually abused or exploited; (g) That the parent, for
reasons other than poverty alone, has continuously or repeatedly failed to provide
or is incapable of providing essential food, clothing, shelter, medical care, or
education reasonably necessary and available for the child's well-being and that
there is no reasonable expectation of significant improvement in the parent's
conduct in the immediately foreseeable future, considering the age of the child; (h)
That: 1. The parent's parental rights to another child have been involuntarily
terminated; 2. The child named in the present termination action was born
subsequent to or during the pendency of the previous termination; and 3. The
conditions or factors which were the basis for the previous termination finding
have not been corrected; (i) That the parent has been convicted in a criminal
proceeding of having caused or contributed to the death of another child as a
result of physical or sexual abuse or neglect; (j) That the child has been in foster
care under the responsibility of the cabinet for fifteen (15) cumulative months out
of forty-eight (48) months preceding the filing of the petition to terminate parental
rights; or (k) That the child has been removed from the biological or legal parents
more than two (2) times in a twenty-four (24) month period by the cabinet or a
court.”).
                                            7
has been placed with the Cabinet, and whether the Cabinet has made

reasonable efforts to reunify as defined by KRS 620.020.12

   A.    Abuse or Neglect Findings

     As reflected in the procedural history above, S.A.A. was never adjudicated

to be an abused or neglected child in either of the two dependency, neglect and

abuse cases, the two domestic violence cases,13 or even the dissolution case.

Therefore, the burden was on the Cabinet to prove that S.A.A. was abused or

neglected by A.G. in this termination action. The Cabinet, via Ms. Miller,

introduced certified copies of all the above case files, but failed to introduce any




          KRS 620.090(3)(a)-(f) (“In determining the best interest of the child
         12

and the existence of a ground for termination, the Circuit Court shall consider
the following factors: (a) Mental illness as defined by KRS 202A.011(9), or an
intellectual disability as defined by KRS 202B.010(9) of the parent as certified
by a qualified mental health professional, which renders the parent
consistently unable to care for the immediate and ongoing physical or
psychological needs of the child for extended periods of time; (b) Acts of abuse
or neglect as defined in KRS 600.020(1) toward any child in the family; (c) If
the child has been placed with the cabinet, whether the cabinet has, prior to
the filing of the petition made reasonable efforts as defined in KRS 620.020 to
reunite the child with the parents unless one or more of the circumstances
enumerated in KRS 610.127 for not requiring reasonable efforts have been
substantiated in a written finding by the District Court; (d) The efforts and
adjustments the parent has made in his circumstances, conduct, or conditions
to make it in the child's best interest to return him to his home within a
reasonable period of time, considering the age of the child; (e) The physical,
emotional, and mental health of the child and the prospects for the
improvement of the child's welfare if termination is ordered; and (f) The
payment or the failure to pay a reasonable portion of substitute physical care
and maintenance if financially able to do so.”)

         Nonetheless, counsel for the Cabinet argues that K.M. has “consistently
        13

testified that she fled Missouri with the children due to domestic violence
perpetrated by the Movant.” However, there are no citations to the record as to
where this testimony appears. K.M. did not testify at the termination hearing.

                                          8
other evidence that proved prior adjudication of abuse or neglect of S.A.A. or

his siblings that supported the filing of their petition.

      The court first made a finding of abuse and neglect against the mother,

finding that S.A.A. and his siblings had been abused. However, the court cited

evidence, against K.M., of proven domestic violence and inappropriate

discipline and neglect and abandonment that did not appear in the record

before us, nor in the submitted exhibits. The family court found that:

             [T]he totality of the evidence at trial is sufficient to
             convince this court that S.A.A. and his siblings have
             been abused or neglected within the meaning of KRS
             600.020(1) while residing with K.M. This resulted
             from S.A.A. and his siblings being subjected to scenes
             of domestic violence in the home, to inappropriate
             discipline, to neglect of their material, emotional, and
             healthcare needs, and to having been abandoned for a
             period of not less than ninety (90) days.

As to A.G., the court found that:

             The Petitioner child has been further abused or
             neglected by A.G.’s failure or inability to comply with
             this court’s remedial orders and the Cabinet’s court
             approved case treatment plan so that the Petitioner
             child could be safely returned to parental custody, and
             by the failure or inability of the Respondent father to
             do what is necessary to materially support his child.
             While A.G. consistently testified that K.M. left Kansas
             City, Missouri with their children ‘in the dead of the
             night’ and he did not know where they had gone, K.M.
             has consistently testified that she fled with the
             children to Kentucky to escape domestic violence
             perpetrated by A.G. During the time until S.A.A. was
             placed into the custody of the Cabinet, the parents
             shared joint custody and A.G. did not request custody
             of S.A.A. even after the Cabinet was involved and he
             was aware of the concerns with K.M.’s parenting.




                                          9
       Fatal to these findings is that no evidence of domestic violence was

proven in any of the cases which were submitted by exhibit. Nor did any

witness testify at the trial to establish that any domestic violence occurred

between the parties. Reasonable efforts would have required that those

concerns be addressed in a written case plan with appropriate language access.

      Additionally, the court found that the father had abandoned the child for

more than ninety (90) days. However, Ms. Miller testified that A.G. maintained

appropriate contact with her. S.A.A. testified that they spoke on the phone

every week and that he wanted to maintain contact with his family, even if

parental rights were terminated.

   B. Child Support

     The Cabinet did not produce a child support order for either parent

associated with the underlying dependency, neglect and abuse case or even the

parties’ divorce case. Ms. Miller testified that A.G. had provided money to

S.A.A. a couple of times for shoes and “has been paying child support and

maintaining sufficient contact with me.” The only evidence as to a possible

arrearage of child support was a comment made by counsel for A.G. that his

client had told him about a notice of a tax refund interception.14 Yet the court

made a finding that “the Respondent father has not paid any substitute

financial assistance since the Petitioner child has been in state care.”




      14   A.G. did not bring the tax intercept letter to the trial.

                                              10
      There is no proof in the record that the state ever sought child support

for S.A.A. from either parent. The Cabinet failed to proffer proof as to a court

ordered amount of child support and any accrued child support arrearage for

entry of judgment against A.G., as would be the right of the Commonwealth

had they sought child support. Thus, this finding is clearly erroneous and not

based on the evidence presented to the court.

   C. Interstate Compact for The Placement of Children

     KRS 615.030 is Kentucky’s codification of the ICPC. Its purpose is to

establish uniform administrative procedures for the interstate placement of

foster children. And as a part of that function, the sending state agency may

request that a receiving state conduct a home study of a proposed placement

for a child. Unfortunately, this Act has been misapplied many times over,

resulting in great harm and delay to families.15 In this case the ICPC had no

application and caused much delay. Article III of the ICPC articulates

“Conditions for Placement” and declares that

               (a) No sending agency shall send, bring, or cause to be
                   sent or brought into any other party state any child
                   for placement in foster care or as a preliminary to a
                   possible adoption unless the sending agency shall
                   comply with each and every requirement set forth
                   in this article and with the applicable laws of the
                   receiving state regarding the placement of children
                   therein.16


      15 C. Nneka Nzekwu, The Lost Ones of the Interstate Compact on the Placement of
Children, 44 Hofstra L. Rev. 1001, (2016); Vivek Sankaran, Out of State and Out of
Luck: The Treatment of Non-Custodial Parents Under the Interstate Compact on the
Placement of Children, 25 Yale L. & Pol’y Rev. 63 (2006).
      16   KRS 615.030 (emphasis added).

                                           11
Article VIII, the “Limitations” section of the ICPC clearly sets forth that it shall

not apply to:

                    (a) The sending or bringing of a child into a receiving
                        state by his parent, stepparent, grandparent, adult
                        brother or sister, adult uncle or aunt, or his
                        guardian and leaving the child with any such
                        relative or non-agency guardian in the receiving
                        state.17

When construing the intention of the legislature, we must look first to the plain

language of the statute.18 Because the language of the statute is plain and

unambiguous, we hold that the ICPC does not apply to interstate placements of

children with their biological parents. We recognize that there is a split of

authority as to whether the ICPC home study approval process should apply to

biological parents, but join those states that conclude that the plain,

unambiguous language of the statute excludes its application to biological

parents against whom no credible allegations of abuse or findings of abuse or

neglect have been made.19

     The United States Court of Appeals for the Third Circuit addressed the

applicability of the ICPC to biological parents in 1991 in McComb v.




         17 Id.
         18   Seiller Waterman, LLC v. RLB Properties, Ltd., 610 S.W.3d 188, 203 (Ky.
2020).
          See, e.g., Arkansas v. Huff, 65 S.W.3d 880 (Ark. 2002); In re C.B., 116 Cal.
19

Rptr. 3d 294 (Cal. App. 2010); In re Emoni W., 48 A. Ed 1 (Conn. 2012); N.E.3d 977
(Ind. App. 2020); Matter of L.H., 142 In re S.R.C.-Q., 367 P.3d 1276 (Kan. App. 2016);
In re R.S., 215 A.3d 392 (Md. 2009); In re Alexis O., 959 A.2d 179 (N.H. 2008); State,
Division of Youth and Family Servs. v. K.F., 803 A.2d. 721 (N.J. Super. A.D. 2002); In
Interest of C.R.-A.A.. 521 S.W.3d 893 (Tex. App.-San Antonio 2017); In re Dependency
of D.F.-M., 236 P.3e 961 (Wash. App. Div.1 2010).

                                               12
Wambaugh.20 The McComb Court examined the draftsman’s notes supplied by

the Council of State Governments.

               The detailed draftsman’s notes, supplied by the
               Council of State Governments, reinforce the notion
               that the [c]ompact does not apply to parental
               placements. The notes state that [ICPC] Article VIII
               exempts certain close relatives. This was done in
               order to protect the social and legal rights of the family
               and because it recognized that regulation is desirable
               only in the absence of adequate family control or in
               order to forestall conditions which might produce an
               absence of such control.21

       In 2013, Kentucky enacted an updated version of the ICPC. To date, only

thirteen of the thirty-five states required for effectiveness of the subsequent

model act have adopted this version.22 We note that the newer ICPC goes to

additional lengths to both limit its application and to protect children who

might be at risk by defining who is a noncustodial parent. It provides:

              “Noncustodial parent” means a person who, at the
              time of the commencement of court proceedings in
              the sending state, does not have sole legal custody
              of the child or has joint legal custody of a child, and
              who is not the subject of allegations or findings of
              child abuse or neglect[.]23




      20   934 F.2d 474 (3d. Cir. 1991).
      21 Id. at 481.
      22  ARK. CODE ANN. § 47.70.010; DEL. CODE ANN. tit. 31 § 381; FLA. STAT. §
409.408; IND. CODE § 31-28-6-1; KRS § 615.030; ME. REV. STAT. ANN. tit. 22 §4251 et.
seq.; MINN. STAT. § 260.93; MO. REV. STAT. § 210.620; NEB. REV. STAT. ANN. § 43-1103;
OHIO REV. CODE ANN. § 5103.20; OKLA. STAT. tit.10 § 577; WIS. STAT. ANN. § 48.99.
      23 Interstate Compact for the Placement of Children, KRS 615.030, Article II,
§12 (Effective upon Contingency). This amended version of the ICPC will not take legal
effect until 35 state have adopted the law.

                                           13
Further, this language of the pending compact permits a family court to use its

discretion to consider whether the noncustodial parent is then subject to

credible allegations or findings of abuse or neglect, making that parent subject

to an ICPC home study.

        Here, prior to A.G. appearing in court in Kentucky, and after K.M.

stipulated to S.A.A.’s dependency, Judge George ordered that an ICPC home

study be completed on A.G.’s home. Since A.G. had not yet appeared in court,

this order was certainly reasonable. S.A.A. was being safely maintained in a

therapeutic foster home and was receiving much needed care and treatment.

A.G. was a “noncustodial” parent at the commencement of the action in 2014,

when K.M. had the second neglect/abuse petition filed against her. A.G.

shared joint custody of S.A.A. and had unsupervised visitation pursuant to a

divorce decree entered by the same court. With no allegations of abuse or

neglect against A.G., he had the right to take S.A.A. into his care and seek

appropriate care for S.A.A. in Wisconsin for the child’s beyond control,

delinquent, and criminal behaviors. It was also A.G.’s responsibility to assert

his right to immediate custody to his child and he could have done so by the

filing of an action pursuant to KRS 620.110.

     ICPC home studies can create significant and unnecessary delays for a

child and his or her family. Here, such delay created the very basis used for

the termination petition filed against A.G. The Cabinet readily admitted at trial

that its primary aggravator against A.G. was that S.A.A. was out of the home at

least 15 of 22 months. Indeed, it had no issue with A.G.’s home when it placed

                                       14
his four other children back with him on October 18, 2017, eight months

before this termination hearing.24 Instead, the court erroneously charged all

the delay of the child’s time in care against the father, even though the child

was the one who initially needed services for his out of control behavior and

most of the delay was attributable to obtaining the imprudently ordered ICPC

home study. Once A.G. made his appearance, the court should have

considered KRS 615.030 and its non-applicability to parents. Kentucky judges

retain the authority under KRS 403.270(2) to make custody determinations

based on the best interests of a child and priority for custody must be given to

the parent of the child. While the revisions to the model ICPC and KRS

615.030 in 2013 attempted to clear some of the confusion surrounding its

misapplication to parents, it is evident that in this case the court and Cabinet

were mistaken in their understanding of what the law required.

      We hold that an ICPC home study shall not be required for a

noncustodial parent who is not the subject of allegations or findings of child

abuse or neglect, pursuant to KRS 615.030. Because the court’s findings were

not supported by substantial evidence and much of the case against A.G. was

based only upon his failure to successfully complete an unnecessary ICPC

home study, the court erred in terminating his parental rights. Therefore, we

reverse the Court of Appeals and vacate the judgment below.




      24  All four are the full siblings of S.A.A. Their DNA cases, alleging neglect
against the mother, were pending in the same court and were referred to in this case
at pretrial conferences.

                                         15
      All sitting. All concur.



COUNSEL FOR APPELLANT:

John H. Helmers, Jr.
Helmers & Associates

COUNSEL FOR APPELLEES:

Jennifer E. Clay
Cabinet for Health and Family Services

COUNSEL FOR MOTHER, K.M.:

Mark Hyatt Gaston
Louisville, Kentucky

COUNSEL FOR MINOR CHILD, S.A.A.:

Joseph S. Elder
Louisville, Kentucky




                                     16